Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 1 of 12 PageID #: 23


 UNTIED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------)(
 ROBERTA LUDWIG
                                                                                  REQUEST FOR
                                                                                  PRODUCTION OF
                                                       Plaintiff,
                                                                                  DOCUMENTS & THINGS
       -against-
                                                                                  Case #2: 19-CV-03870
 MARIANNE TASKER
                                                                                  Jury Trial Demanded
                                                       Defendant.
 ----------------------------------------------------------------------------)(


To:   Plaintiff, ROBERTA LUDWIG, through his attorney ofrecord, BALSAM LAW FIRM, PLLC.
315 Madison Avenue, Ste. 1306, New York, NY 10017

        Defendant, MARIANNE TASKER, serves this request for production on ROBERT LUDWIG, as
authorized by Federal Rule of Civil Procedure 34. As required by Rule 34(b), Plaintiff, ROBERTA
LUDWIG, must produce all requested documents, electronically stored information, or tangible things
within 30 days after service of this request, at the Law Office of Bruno, Gerbino & Soriano, LLP, located
at 445 Broad Hollow Road, Suite 220, Melville, New York 11747, or at another time and place agreed
on by the parties.

               LOCAL CIVIL RULE 26.3 UNIFORM DEFINITIONS IN DISCOVERY REQUESTS
        (a)     The full text of the definitions and rules of construction set forth in paragraphs (c) and (d)
is deemed incorporated by reference into all discovery requests. No discovery request shall use broader
definitions or rules of construction than those set forth in paragraphs (c) and (d). This rule shall not
preclude (1) the definition of other terms to the particular litigation, (2) the use of abbreviations, or (3)
a more narrow definition of a term defined in paragraph (c).

       (b)    This rule is not intended to broaden or narrow the scope of discovery permitted by the
Federal Rules of Civil Procedure.

        (c)      The following definitions apply to all discovery requests:

                 (1)      Communication.        The term "communication" means the transmittal of
                          information (in the form of facts, ideas, inquiries or otherwise).

                 (2)      Document. The term "document" is defined to be synonymous in meaning and
                          equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a),
                          including, without limitation, electronic or computerized data compilations. A
                          draft or non-identical copy is a separate document within the meaning of this term.
Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 2 of 12 PageID #: 24



               (3)    Identify (with respect to persons). When referring to a person, "to identify"
                      means to give, to the extent known, the person's full name, present or last known
                      address, and when referring to a nature person, additionally, the present or last
                      known place of employment. Once a person has been identified in accordance
                      with this subparagraph, only the name of that person need be listed in response to
                      subsequent discovery requesting the identification of that person.

               (4)    Identify (with respect to documents). When referring to documents, "to
                      identify" means to give, to the extent known, the (i) type of document, (ii) general
                      subject matter, (iii) date of the document; and (iv) author(s), addressee(s), and
                      recipient(s).

               (5)    Parties. The terms "plaintiff' and "defendant" as well as a party's full or
                      abbreviated name or a pronoun referring to a party mean the party and, where
                      applicable, its officers, directors, employees, partners, corporate parent,
                      subsidiaries or affiliates. This definition is not intended to impose a discovery
                      obligation on any person who is not a party to the litigation.

               (6)    Person. The term "person" is defined as any natural person or any business, legal
                      or governmental entity or association.
               (7)    Concerning. The term "concerning" means relating to, referring to, describing,
                      evidencing or constituting.

       (d)     The following rules of construction apply to all discovery requests:

               (1)    All/Each. The term "all" and "each" shall be construed as all and each.

               (2)    And/Or. The connectives "and" and "or" shall be construed either disjunctively
                      or conjunctively as necessary to bring within the scope of the discovery request
                      all responses that might otherwise be construed to be outside of its scope.

               (3)    Number. The use of the singular form of any word includes the plural and vice
                      versa.

                                            INSTRUCTIONS


        1.     Respond to each request for production separately by listing the materials and by
describing them as defined above. If the material is numbered or labeled for production, in each response
provide both the information that identifies the material and the material's number or label.

        2.     Produce documents and tangible things in the forms as they are kept in the ordinary course
of business, or organize and number or label them to correspond with the categories in the discovery
request.
Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 3 of 12 PageID #: 25



        3.     Produce electronically stored information in its native form or in single-page searchable
Adobe Tagged Image File Format (TIFF). For documents that are converted into TIFF, maintain all
associated metadata, and for documents that cannot be converted into TIFF, notify requesting party of
responding party's intended form of production that is either reasonably usable or as it is ordinarily kept.
For any electronically stored information produced:

               a.      Produce a discovery log that details the type of information, the source of the
                       information, the discovery request to which the information corresponds, and the
                       information's electronic ID number.

               b.      Write all of the electronically stored information to a CD or a DVD.

       4.      For electronically stored information, identify every source containing potentially
responsive information that the defendants are not searching or producing.

        5.     If objecting to a request for production, state the objection with particularity, providing
specific grounds for the objection.

       6.     For any materials that the defendants assert are privileged, protected, or otherwise exempt
from discovery, provide the following:

               a.      The specific grounds for the claim of privilege, protection, or other exemption.

               b.      The type of material being withheld, and, if the material is electronically stored
                       information, the file format of the material.

               c.      The subjection matter of the material.

               d.      The date of the material.

               e.      The name, job title, and address of the author of the material.

               f.      The name, job title, and address of each addressee of the material.

               g.      The name, job title, and address of each person who received, was copied on, or
                       otherwise saw all, part, or a summary of the material.

               h.      The name,job title, and address of the custodian of the material and the materials'
                       current location.

       7.      For any materials that you claim no longer exist or cannot be location, provide all of the
               following:

               a.       A statement identifying the material.

               b.      A statement of how and when the material ceased to exist or when it could no
                       longer be located.

               c.      The reasons for the material's nonexistence or loss.
Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 4 of 12 PageID #: 26



              d.     The identity, address, and job title of each person having knowledge about the
                     nonexistence or loss of the material.

              e.     The identity of any other materials evidencing the nonexistence or loss of the
                     material or any facts about the nonexistence or loss.


                                REQUESTS FOR PRODUCTION

Request I:    Produce working papers, notes, calculations, diagrams, photographs, models, exhibits,
              and other materials, including reports and factual observations, prepared or reviewed by
              any expert who will testify at trial.

Request 2:    Produce copies of all transcripts of testimony previously provided by any individual listed
              by the defendants as an expert witness.

Request 3:    Produce treatises, rules, regulation, guidelines, statutes, policies, procedures, and any
              other authoritative materials considered by any testifying expert in forming an opinion.

Request 4:    Copies of all medical records, reports, diagnoses, prognoses, as well as hospital records,
              x-rays, charts and duly executed authorizations to examine any and all of the
              aforementioned.

Request 5:    A complete copy of the "no fault" file prepared by the insurance carrier to which bills
              for "basic economic loss" were submitted, and a duly executed authorization allowing
              of the aforementioned.

Request 6:    A copy of any statement given by or on behalf of any defendant serving this demand.

Request 7:    The names and addresses of each person known or claimed by you or any party you
              represent in this action to be a witness to:

              a.     The occurrence alleged in the complaint in this action; or
              b.     Any acts, omissions, or conditions which allegedly caused the
                     occurrence alleged in the complaint; or
              c.     Any actual notice allegedly given to the defendant herein of any
                     condition which allegedly caused the occurrence alleged in the
                     complaint; or
              d.     The nature and duration of any alleged condition which allegedly caused
                     the occurrence alleged in the complaint.

Request 8:    The names and addresses of any witnesses known to the plaintiff or plaintiffs attorney

Request 9:    Photographs of the scene of the alleged occurrence and/or any defective and/or
              dangerous condition claimed to have existed thereat.

Request 10:   A complete copy of the plaintiffs employment records for the two years prior and
              subsequent to the alleged occurrence, and a duly executed authorization allowing the
              obtaining of the aforementioned.
 Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 5 of 12 PageID #: 27



Request 11 :   The names and addresses of each party and attorney appearing in this action.

Request 12:    The name and qualifications of all experts who have been retained in anticipation of
               litigation or preparation for trial. Please state:

               a.      The subject matter on which the expert is expected to testify;
               b.      The substance of the facts and opinions to which the expert is expected
                       to testify;
               c.      A summary of the grounds for the expert's opinion;
               d.      The qualifications of said expert.

Request 13:    A verified statement identifying by name of issuing company, name of insured, policy
               number, policy period, and limits of liability of all insurance agreements, including but
               not limited to policies of excess liability insurance, under which an insurance business
               may be liable to satisfy part of or all of a judgment which may be entered against the
               defendant in this action, or to indemnify or reimburse defendant for payments made to
               satisfy the judgment.

Request 14:    a.      Statement setting forth the name, address, and district number of any school or
                       learning institution which the plaintiff(s) attended or in which the plaintiff(s)
                       was/were enrolled within five years prior to the occurrence in question, and
                       continuing to the present date.

               b.      Duly acknowledged and executed written authorizations enabling the
                       undersigned to obtain the records relating to the plaintiff(s) for each school or
                       learning institution identified in item "1" above.

Request 15:
               a.      Identify any collateral source that reimbursed, replaced or indemnified or will
                       reimburse, replace or indemnify in whole or in part the cost of the items set
                       forth above;

               b.     Furnish copies of any contracts, agreements or policies or other documents
                      which provide for reimbursement, replacement or indemnification in whole or in
                      part for the costs of the items set forth above by a collateral source; and

               c.     Furnish authorizations directing the release of all records pertaining to the
                      reimbursement, replacement or indemnification of the costs of the items set forth
                      above by collateral sources.

Request 16:    If a disability claim has or will be made pursuant to the terms of the Social Security
               laws, with respect to each and every application:

               a.     Set forth the claim office, the address and the claim number
                      assigned.

               b.     Set forth duly executed and acknowledged written authorizations
                      enabling the undersigned to obtain the records relating to the
                      plaintiff.
 Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 6 of 12 PageID #: 28



Request 17:   If a claim has or will be made pursuant to the terms of the Workers' Compensation Law,
              with respect to each and every application:

              a.     Set forth the name, address, policy and claim number to which a claim
                     has been or will be made, together with the Workers' Compensation
                     Board file number.

              b.     Set forth duly executed and acknowledged written authorizations
                     enabling the undersigned to obtain the records relating to the plaintiff
                     from each company identified in the response to l(a) above.

Request 18:
              a.     Any and all accident reports prepared in the regular course of business
                     operations or practices of any person, firm, corporation, association or other
                     public or private entity.

              b.     Any photographs of plaintiff or scene of incident.

Request 19:

              a.     Identify any collateral source that reimbursed, replaced or indemnified or will
                     reimburse, replace or indemnify in whole or in part the cost of the items set forth
                     above;

              b.     Furnish copies of any contracts, agreements or policies or other documents
                     which provide for reimbursement, replacement or indemnification in whole or in
                     part for the costs of the items set forth above by a collateral source; and

              c.     Furnish authorizations directing the release of all records pertaining to the
                     reimbursement, replacement or indemnification of the costs of the items set forth
                     above by collateral sources.




Dated: Melville, New York
       August 21, 2019
Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 7 of 12 PageID #: 29


TO:
                                            Yours, etc.,
      BALSAM LAW FIRM, PLLC.
      Attorneys for Plaintiff
      315 Madison Avenue, Ste. 13 06
      New York, NY 10017
                                            By:
      (212) 286-8899                            "~~~tG~EmR~BirINNnO~VVCG~0~5~55
                                                         Defendant( s)
                                                         llow Road, Ste. 420
                                            Melville, N 11747-3601
                                            (631) 390-0010
                                            Our File #H0180-3020
 Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 8 of 12 PageID #: 30


 UNTIED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------)(
 ROBERTA LUDWIG
                                                                                  REQUEST FOR
                                                                                  EXPERT DISCOVERY
                                                       Plaintiff,
       -against-
                                                                                  Case #2: 19-CV-03870
 MARIANNE TASKER                                                                  Jury Trial Demanded
                                                       Defendant.
 ----------------------------------------------------------------------------)(
SIRS:

                 PLEASE TAKE NOTICE, that pursuant to CPLR 3101 (d), you are hereby directed to

identify, state and provide, to offices of the undersigned, located at 445 Broad Hollow Road, Suite 220,

Melville, New York 1174 7 within twenty (20) days of receipt of this notice:


                 1.       Identify by name and address each person whom you will call as an expert
                          witness at the time of trial.

                 2.       The qualifications of each person whom you intend to call as an expert witness
                          at the time of trial.

                 3.       The subject matter in reasonable detail upon which the expert is expected to
                          testify.

                 4.       A statement of the facts and opinions upon which the expert is expected to
                          testify.

                 5.       A detailed summary of those facts and opinions.

                 6.       The resume and curriculum vitae of each expert upon whose testimony you will
                          rely upon at the time of trial, concerning the subject lawsuit.


                 PLEASE TAKE FURTHER NOTICE, that the within is a continuing demand. In the

event any of the above items are obtained after service hereof, they are to be immediately furnished to

this office.
 Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 9 of 12 PageID #: 31


                PLEASE TAKE FURTHER NOTICE, that upon your failure to produce, identify, state

and/or provide the aforesaid items at the time and place required in this request, a motion will be made

for the appropriate relief to this Court.


Dated: Melville, New York
       August 21, 2019
 TO:
                                                           Yours, etc.,
       BALSAM LAW FIRM, PLLC.
       Attorneys for Plaintiff
       315 Madison Avenue, Ste. 1306
       New York, NY 10017
       (212) 286-8899
                                                                .....__~=+-~F-~ERBINO VG0555
                                                           Attorneys for efend (s)
                                                           445 Broad Holl w Road, Ste. 420
                                                           Melville, NY 11747-3601
                                                           (631) 390-0010
                                                           Our File #H0180-3020
Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 10 of 12 PageID #: 32


 UNTIED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------)(
 ROBERTA LUDWIG                                                                   NOTICE TO PRODUCE
                                                                                  COLLATERAL SOURCE
                                                       Plaintiff,
        -against-                                                                 Case #2: 19-CV-03 870
 MARIANNE TASKER                                                                  Jury Trial Demanded

                                                       Defendant.
 ----------------------------------------------------------------------------)(
SIRS:


                 PLEASE TAKE NOTICE, that if any claim is made by plaintiff to recover for the cost

of medical care, dental care, custodial care or rehabilitation services, loss of earnings or other

economic loss within twenty (20) days of receipt of this notice that:

                 1.       Identify any collateral source that reimbursed, replaced or indemnified or will
                          reimburse, replace or indemnify in whole or in part the cost of the items set forth
                          above;

                 2.       Furnish copies of any contracts, agreements or policies or other documents
                          which provide for reimbursement, replacement or indemnification in whole or in
                          part for the costs of the items set forth above by a collateral source; and

                 3.       Furnish authorizations directing the release of all records pertaining to the
                          reimbursement, replacement or indemnification of the costs of the items set forth
                          above by collateral sources.

                 PLEASE TAKE FURTHER NOTICE, that the within is a continuing request. In the

event any of the above items are obtained after service hereof, they are to be immediately furnished to

this office.

                 PLEASE TAKE FURTHER NOTICE, that upon your failure to produce, identify, state

and/or provide the aforesaid items at the time and place required in this request, a motion will be made

for the appropriate relief to this court.

Dated: Melville, New York
       August 21, 2019
Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 11 of 12 PageID #: 33


TO:
                                             Yours, etc.,
      BALSAM LAW FIRM, PLLC.
      Attorneys for Plaintiff
      315 Madison Avenue, Ste. 1306
      New York, NY 10017
      (212) 286-8899
                                                             T . GERBINO VG0555
                                                        LUi-C7\,dendant( s)
                                             445 Broad ollow Road, Ste. 420
                                             Melville, N 11747-3601
                                             (631) 390-0010
                                             Our File #H0180-3020
Case 2:19-cv-03870-RRM-RLM Document 6 Filed 08/23/19 Page 12 of 12 PageID #: 34


STATE OF NEW YORK: COUNTY OF SUFFOLK

                VINCENT F. GERBINO, ESQ., an attorney admitted to practice in the Courts of the

State of New York, affirms that the following statements are true under penalties of perjury:

                Affirmant is the attorney ofrecord for the answering defendant(s) in the within action.

Affirmant has read the foregoing Answer, knows the contents thereof, and that the same is true to

affirmant's own knowledge, except as to those matters therein stated to be alleged upon information

and belief, and that those matters affirmant believes it to be true.

                The grounds of affirmant's belief as to all matters not stated upon affirmant's knowledge

are as follows: Statements of said answering defendant, office records, and affirmant's general

investigation into the facts of this case.


Dated: Melville, New York
       August 21, 2019
